Citation Nr: 0734236	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  06-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES


1.  Entitlement to service connection for a low back disorder 
with right leg pain and numbness. 

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, C. E. F., and C. F. 



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1995 to March 1995.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision by the Denver Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In August 2007, the veteran 
testified at a video conference hearing before the 
undersigned; a transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Essentially, the veteran contends that he sustained a low 
back injury with right leg pain and numbness when he fell on 
ice in February 1995, while he was in service, and that the 
injuries caused a chronic low back disorder that begin in 
service and has persisted since.  The allegations appear to 
be (at least in part) consistent with medical records in the 
claims file that showed that the veteran was treated in 
service for low back pain in February 1995.  Also June 1997 
surgical records from Lutheran Medical Center reported a 
history of the veteran falling on ice while in the military.  
The Board finds this history probative as it was given for 
treatment purposes almost eight years prior to the veteran 
filing a claim for compensation, and it was given in close 
proximity to the veteran's discharge from service 
(approximately two years).  

The veteran also contends that he did not have a pre-existing 
low back disorder. While the veteran's service medical 
records referred to a trampoline accident that occurred a 
year and a half prior to service, and he was ultimately 
administratively separated by reason of defective enlistment 
and induction due to erroneous enlistment as evidenced by 
"weak/painful back which require[d] extended support," his 
November 1994 entrance examination was negative for any low 
back disorders.  Also, in a February 2005 statement, Dr. E. 
K. G., the veteran's private treating physician, stated that 
she gave the veteran a complete physical, prior to his entry 
in service, and found him in completely good health.  
Furthermore, "buddy statements" dated in January 2005 from 
C. E. F. and C. R. H., as well as testimony from the August 
2007 video conference hearing from C. E. F. and C. F. 
indicated that they did not notice the veteran having back 
problems until he was discharged from the military in March 
1995.  At his August 2007 video conference hearing, the 
veteran also indicated that the trampoline accident prior to 
service involved his upper back and neck, and his injury in 
service, post service laminectomy, and current back disorder 
involved his low back.  The Board notes that whether the 
veteran's low back disorder was caused or aggravated by an 
event or injury in service is a medical question, in which a 
medical opinion is necessary.

The veteran seeks TDIU.  Given that determinations on the 
veteran's petition to seeking service connection for low back 
disorder may have a significant impact upon the outcome of 
the claim on appeal for a TDIU, these claims are inextricably 
intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Hence, it follows that, any Board action on the TDIU 
claim would, at this juncture, be premature.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a low 
back disorder, prior to, during, and since 
his discharge from service, then obtain 
complete records (not already of record) 
of such treatment from all sources 
identified.  

2.  The veteran should be scheduled for an 
orthopedic examination to determine the 
nature and etiology of any current low 
back disorder with right leg pain and 
numbness.  The veteran's claims folder, 
specifically including the service medical 
records and all preservice and postservice 
back related treatment records received 
must be reviewed by the examiner in 
conjunction with the examination and any 
indicated tests or studies must be 
completed.  The examiner should:

(a) specify any current low back disorder 
with right leg pain and numbness and opine 
whether it is at least as likely as not 
that such disorder(s) is/are related to 
the veteran's service.  

(b) comment on whether it is as least as 
likely as not that that any current low 
back disorder existed prior to the 
veteran's entry into service.  If so, did 
the preexisting condition increase in 
severity during active duty service?  If 
so, was the increase in severity due to 
natural progress of the condition?  

(c) and, explain the rationale for all 
opinions given.   

3.  After the development ordered above is 
completed, the RO/AMC should re-adjudicate 
the claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.






The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



